Citation Nr: 0316377	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which denied service 
connection for PTSD.  In August 1999, the Board remanded this 
case for additional evidentiary development.


FINDINGS OF FACT

Even if the veteran did not engage in combat during service, 
there is sufficient verification of a service stressor, and 
the service stressor led to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and the Board's prior remand, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for service connection for PTSD.  Relevant medical and 
other records have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

There is no medical evidence of psychiatric problems during 
the veteran's military service or for a number of years 
later.  VA treatment records beginning in 1997 include, among 
various diagnoses, a diagnosis of PTSD said to be related to 
the veteran's Vietnam service experiences.  Most recently, a 
VA examination for PTSD performed in February 2003 noted that 
the veteran reported enough symptoms of PTSD to meet the DSM-
IV symptom criteria for a diagnosis of PTSD.  The VA examiner 
also noted that the veteran's reported service stressors 
would each meet the DSM-IV stressor criterion for a diagnosis 
of PTSD.  There appears to be a satisfactory diagnosis of 
PTSD, and satisfactory medical linkage between the diagnosis 
and a purported service stressor.  The outcome of the case 
turns on whether there is satisfactory proof of a service 
stressor.

The veteran served on active duty in the Army from January 
1969 to August 1970.  This included service in Vietnam from 
July 1969 to August 1970.  His service personnel records show 
that during his Vietnam service his military occupational 
specialty was initially listed as "Cons Math Adv", which 
was changed to bridge specialist at the end of January 1970, 
and changed again to "Sal Specialist" in early April 1970.  
His unit assignment during his tour in Vietnam was initially 
with the 200th F & C Platoon, followed by the 226th Supply and 
Service Company beginning in April 1970.  No decorations 
evincing combat by the veteran are shown.  Based on available 
evidence, personal combat participation by the veteran is not 
demonstrated.

As it is not shown that the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  
However, one claimed service stressor appears to be rocket 
and mortar attacks in Vietnam.  In particular, the veteran 
has alleged coming under mortar fire while station at a small 
Army post in Chu Lai in November 1969.  A recent court 
decision indicates that a rocket attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the rocket attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the rocket attack.  
Pentecost, supra.  

During the veteran's Vietnam service he was assigned to the 
226th Supply and Service Company.  In May 2002, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
provided general documents describing activities of the 80th 
General Support Group, the higher headquarters of the 226th 
Supply and Service Company.  These documents note that from 
November 1969 to October 1970, there were convoy ambushes and 
isolated rocket attacks in Da Nang and Chu Lai, although 
these records are not specific as to the veteran.  The 
USASCRUR also submitted the 1970 unit history of the 226th 
Supply and Service Company from the year of 1970 indicating 
that they were stationed at Chu Lai during that time.  
Finally, the USASCRUR submitted an Operations Report and 
Lessons Learned Report from the American Division, ending on 
July 31, 1970, indicating that the Chu Lai Base camp received 
57 122mm rockets on May 4, 1970; 57 122mm rockets on May 5, 
1970; 5 122mm rockets on May 13, 1970; 8 122mm rockets on May 
21, 1970; and 3 122mm rockets on June 19, 1970.  In any 
event, these records describe, in part, rocket or mortar 
attacks, which the veteran has claimed as one of his service 
stressors.  Given the available evidence, and the holding in 
Pentecost, the Board finds the veteran's particular stressor 
of rocket/mortar attacks is satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  There is medical 
evidence linking the diagnosis to the verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

